DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, 6-13 and 15 are pending.  Claims 1, 3, 10 and 15  have been amended. Claims 2, 5, 14 and 16-20 have been cancelled.

Response to Arguments
Applicant’s arguments filed 06/15/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Zhamu US 20090155676 in view of Vallee US 20050153209 and la O' US 20120328910.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Zhamu US 20090155676 in view of Vallee US 20050153209 and la O' US 20120328910.

Regarding claim 1, Zhamu teaches:
a plurality of cells forming a cell stack (Fig. 1 #14; ¶ 0077 "a battery comprising a cell unit or a multiplicity of cells connected in series, in parallel, or both."), 
each cell comprising at least one anode and at least one cathode (Fig. 2 anodes + cathodes), 
wherein metal ions are stripped from the anode during discharge and re-plated on the anode during charge (¶ 0008 "enables transfer of metal ions from the metal anode to the electrolyte and back."); and 
a containment structure at least partially surrounding the cell stack (Fig. 1 #10; ¶ 0047 "the electrode assembly 14 placed in the cylindrical case 10"), and
wherein said anode comprises lithium metal (¶ 0051 "the lithium metal anode").  

Zhamu does not explicitly teach wherein said containment structure imparts a substantially uniform surface pressure at certain value to said cell stack.
Vallee teaches wherein said containment structure imparts a substantially uniform surface pressure at certain value to said cell stack (¶ 0047 " The pressurized cells stack is placed in a container wherein the pressure on the stack is maintained.").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhamu to have surface pressure taught by Vallee for the purpose of using pressure to improve interlayer conductivity. (Refer to ¶ 0047)
The combined teachings of Zhamu in view of Vallee does not explicitly teach wherein the substantially uniform surface pressure is at least about 50 psi.
la O’ teaches wherein the substantially uniform surface pressure is at least about 50 psi.
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the combined teachings of Zhamu in view of Vallee to have at least 50 psi taught by la O’ for the purpose of functioning at a normal temperature. (Refer to Par 0050)

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Zhamu US 20090155676 in view of Vallee US 20050153209 and la O' US 20120328910 as applied to claim 1 above, and further in view of LECUYER US 20200328401.

Regarding claim 3, Zhamu does not explicitly teach wherein said cells maintain a discharge capacity of greater than 2.5 Ah over at least 100 charge/discharge cycles.  
LECUYER teaches cells maintain a discharge capacity of greater than 2.5 Ah over at least 100 charge/discharge cycles (Fig. 3 Ah at 0 to 250 cycles).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhamu to have a discharge capacity of greater than 2.5 Ah over at least 100 charge/discharge cycles taught by LECUYER for the purpose of optimizing the performance thereof, both at the start of the life of the battery and more long-term. (Refer to ¶ 0002)

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Zhamu US 20090155676 in view of Vallee US 20050153209, la O' US 20120328910 and LECUYER US 20200328401 as applied to claim 3 above, and further in view of HU Q WO 2017214276.

Regarding claim 4, Zhamu does not explicitly teach at least four cells with a core pack energy density of at least about 590Wh/L at 30%SoC.
HU Q teaches a core pack energy density of at least about 590Wh/L at 30%SoC (¶ 0065 "retaining at least 80% capacity retention after 200 cycles or more" ¶ 0066 " Suitably, the volumetric energy density can be about 1000 Wh/L or about 1200 Wh/L, or about 1500 Wh/L up to about 2000 Wh/L or a range bounded by any stated value").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhamu to have energy density taught by HU Q for the purpose of having high power rechargeable battery. (Refer to ¶ 0003)

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Zhamu US 20090155676 in view of Vallee US 20050153209, la O' US 20120328910 as applied to claim 1 above, and further in view of ROUMI US 20130189592.
  Regarding claim 6, Zhamu does not explicitly teach wherein said containment structure comprises a housing into which the cell stack is placed, wherein the housing has openings at two ends.  
ROUMI teaches wherein said containment structure comprises a housing into which the cell stack is placed, wherein the housing has openings at two ends (¶ 0345 "The case has openings on two parallel sides, for example, top and bottom").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhamu to have the housing has openings at two ends taught by ROUMI for the purpose of allowing air flow to increase safety. (Refer to ¶ 0331)


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Zhamu US 20090155676 in view of Vallee US 20050153209, la O' US 20120328910, ROUMI US 20130189592 as applied to claim 6 above, and further in view of Hung US 20150194697.

  Regarding claim 7, Zhamu does not explicitly teach:
at least one compliant pad, wherein the at least one compliant pad is disposed between two cells, and 
the thickness of the at least one compliant pad is determined by the expansion extent of the cell and is optimized between the variables of allowed battery pack volume and durometer rating of the compliant pad.  
Hung teaches:
at least one compliant pad, wherein the at least one compliant pad is disposed between two cells, (Par 0006 “a compliant layer between cells to accommodate expansion during use”) the thickness of the at least one compliant pad is determined by the expansion extent of the cell (Par 0031 “accommodate fluctuations in battery cell thickness during operation. For example, each thin-film battery may be isolated in an individual tray having sidewalls at least as tall as the battery thickness in its expanded state. A cushion layer may also be incorporated to protect the battery from applied pressures; the cushion layer may be made of a compliant polymeric material such as silicone or even a gas, or a combination of a polymer and a gas cushioning layer.”) and is optimized between the variables of allowed battery pack volume and durometer rating of the compliant pad.(Par 0045 “To create a battery stack that is both mechanically sound and volume-efficient, SSRBs may be encapsulated in epoxy or other suitable high-durometer material in a manner similar to how IC multi-chip modules are built.”  and Par 0013 “the compliant pad may comprise, consist of, or consist essentially of silicone, low-durometer epoxy, and/or a gas layer. The trays may comprise, consist of, or consist essentially of polyester, polyethylene, or polypropylene.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhamu to include at least one compliant pad taught by Hung for the purpose of achieving volume efficiency. (Refer to Par 0006)

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Zhamu US 20090155676 in view of Vallee US 20050153209, la O' US 20120328910, ROUMI US 20130189592 and Hung US 20150194697 as applied to claim 7 and further in view of Leach US 6399278.

Regarding claim 8, Zhamu does not explicitly teach:
wherein said compliant pad comprises polyurethane sheet material 
Hung teaches:
wherein said compliant pad comprises polyurethane sheet material 
(Par 0013 “the compliant pad may comprise, consist of, or consist essentially of silicone, low-durometer epoxy, and/or a gas layer. The trays may comprise, consist of, or consist essentially of polyester, polyethylene, or polypropylene.”)It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhamu to include a compliant pad comprising polyurethane taught by Hung for the purpose of achieving volume efficiency. (Refer to Par 0006)
Zhamu does not explicitly teach:
a Shore durometer of between about 40-90 and a Bashore resilience of between about 22-40%.  
Leach teaches:
a Shore durometer of between about 40-90 (Col 13 lines 20-25 “plate according to the present invention will preferably have a Shore A hardness of 20 to 65”) and a Bashore resilience of between about 22-40%  (Col 19 lines 38-41 “the plate prepared from the photosensitive resin composition had a Shore A hardness of 25, a Bayshore resilience of 38%”).   
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhamu to include a Shore durometer and a Bashore resilience taught by Leach for the purpose of creating flexibility in design. (Refer to Col 2 lines 5-25)

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Zhamu US 20090155676 in view of Vallee US 20050153209, la O' US 20120328910, ROUMI US 20130189592, Hung US 20150194697, Leach US 6399278 as applied to claim 8 above, and further in view of Lundstrom US 20150104683.

  Regarding claim 9, Zhamu does not explicitly teach:
a cooling pad disposed between two cells.   
Lundstrom teaches:
a cooling pad disposed between two cells.   
(Par 0015 “a plurality of cooling plates arranged as layers between battery cells”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhamu to include a cooling pad disposed between two cells taught by Lundstrom for the purpose of creating durability. (Refer to Par 0002)

     Claim 10  rejected under 35 U.S.C. 103 as being unpatentable over Zhamu US 20090155676 in view of Vallee US 20050153209 and la O' US 20120328910 as applied to claim 1 above, and further in view of Krammer US 20120263984.

  Regarding claim 10, Zhamu does not explicitly teach:
wherein said containment structure comprises: a mounting unit defining a variable space to accommodate the cell stack; and 
at least one elastic member surrounding the mounting unit to impart said surface pressure to the mounting unit.  
Krammer teaches:
wherein said containment structure comprises: a mounting unit defining a variable space to accommodate the cell stack (Par 0019 “a housing for all the cells”); and 
at least one elastic member surrounding the mounting unit (Par 0026 “a flexible housing is arranged, prestressed elastic elements”) to impart said surface pressure to the mounting unit (Par 0028 “a substantially constant pressure can be achieved”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhamu to include a variable space taught by Krammer for the purpose of improving rechargeable battery or cooling/heating element for a rechargeable battery,. (Refer to Par 0004)

Claims 11, 12 rejected under 35 U.S.C. 103 as being unpatentable over Zhamu US 20090155676 in view of Vallee US 20050153209, la O' US 20120328910 and Krammer US 20120263984as applied to claim 10 above, and further in view of Wyatt US 20150037616.

  Regarding claim 11, Zhamu does not explicitly teach wherein the mounting unit comprises: 
first and second endplates opposite to each other, 
each endplate comprising at least a pair of sliding collars provided on each side, respectively; 
guide rods inserted into the sliding collars to limit motion of the cell stack due to expansion and contraction during charge and discharge cycles to a single degree of freedom substantially perpendicular to the cell faces wherein said guide rods are configured to be slidingly received in the sliding collar at each end.  
Wyatt teaches:
first and second endplates opposite to each other (Fig 6 #92), 
each endplate comprising at least a pair of sliding collars provided on each side, respectively (Par 0133 “the illustrated screw holes in the end plates 92”); 
guide rods inserted into the sliding collars to limit motion of the cell stack due to expansion and contraction during charge and discharge cycles to a single degree of freedom substantially perpendicular to the cell faces wherein said guide rods are configured to be slidingly received in the sliding collar at each end (Fig 6 and 7 #92, 140 Par 0133 “using a plurality of screws (not illustrated) and the illustrated screw holes in the end plates 92 to seal the end assemblies to the remainder of the battery module 22” and Par 0139 “FIG. 7 also includes four compression bolts 140. Each illustrated compression bolt 140 passes through an opening in the top compression plate 100, through an opening in a registration feature 121 of the frames 118 surrounding each battery cell 116 of the power assembly 84, and extend to enable screwing into a locked nut feature 142 disposed in the bottom compression plate 102. The compression bolts 140 generally serve to compress the power assembly 84 such that each of the layers of the various battery cell assemblies 114 of the power assembly 84 are in intimate contact with one another”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhamu to have endpolates taught by Wyatt for the purpose of improving the performance of such batteries and to reduce the cost associated with the battery systems. (Refer to ¶ 0005)

Regarding claim 12, Zhamu does not explicitly teach four said guide rods and eight said sliding collars, wherein each sliding collar is disposed on the end plates approximately adjacent a corner of the end plate and wherein said guide rods and sliding collars cooperate to permit expansion and contraction of the cell stack in a direction substantially perpendicular to the cell faces while limiting twist, skew or bending of the cell stack to maintain the substantially uniform minimum pressure across the cell faces.  
Wyatt teaches:
four said guide rods and eight said sliding collars, wherein each sliding collar is disposed on the end plates approximately adjacent a corner of the end plate and wherein said guide rods and sliding collars cooperate to permit expansion and contraction of the cell stack in a direction substantially perpendicular to the cell faces while limiting twist, skew or bending of the cell stack to maintain the substantially uniform minimum pressure across the cell faces.  (Fig 6 and 7 #92, 140 Par 0133 “using a plurality of screws (not illustrated) and the illustrated screw holes in the end plates 92 to seal the end assemblies to the remainder of the battery module 22” and Par 0139 “FIG. 7 also includes four compression bolts 140. Each illustrated compression bolt 140 passes through an opening in the top compression plate 100, through an opening in a registration feature 121 of the frames 118 surrounding each battery cell 116 of the power assembly 84, and extend to enable screwing into a locked nut feature 142 disposed in the bottom compression plate 102. The compression bolts 140 generally serve to compress the power assembly 84 such that each of the layers of the various battery cell assemblies 114 of the power assembly 84 are in intimate contact with one another”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhamu to have guide rods and eight said sliding collars taught by Wyatt for the purpose of improving the performance of such batteries and to reduce the cost associated with the battery systems. (Refer to ¶ 0005)

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Wyatt US 20150037616 in view of la O’ US 20120328910 and Krammer US 20120263984 as applied to claim 12 above, and further in view of IRVIN US 20170023328.

Claims 13 rejected under 35 U.S.C. 103 as being unpatentable over Zhamu US 20090155676 in view of Vallee US 20050153209, la O' US 20120328910,Krammer US 20120263984 and Wyatt US 20150037616, and further in view of IRVIN US 20170023328.
 
 Regarding claim 13, Zhamu does not explicitly teach:
wherein said at least one elastic member has a spring constant of at least approximately 5.43 lb/in.  
IRVIN teaches:
wherein said at least one elastic member has a spring constant of at least approximately 5.43 lb/in.   (Par 0115 “any material that can be elastically deformed and stores energy and upon restoration of its original form it discharges the stored energy. Helical springs 350 preferred spring constant “k” is 5 lb/in, and may range from 0.1 lb/in to 100 ld/in.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyatt to include a spring constant taught by IRVIN for the purpose of recovering its original physical dimensions.. (Refer to Par 0015)

Claims 15 rejected under 35 U.S.C. 103 as being unpatentable over Zhamu US 20090155676 in view of Vallee US 20050153209, la O' US 20120328910 and Wyatt US 20150037616

Regarding claim 15, Zhamu teaches:
a plurality of cells forming a cell stack (Fig. 1 #14; ¶ 0077 "a battery comprising a cell unit or a multiplicity of cells connected in series, in parallel, or both."), 
each cell comprising at least one anode and at least one cathode (Fig. 2 anodes + cathodes), 
wherein metal ions are stripped from the anode during discharge and re-plated on the anode during charge (¶ 0008 "enables transfer of metal ions from the metal anode to the electrolyte and back."); and 
a housing containing the cell stack (Fig. 1 #10; ¶ 0047 "the electrode assembly 14 placed in the cylindrical case 10")
wherein said cell stack comprises four cells and the at least one anode comprises lithium metal (¶ 0051 "the lithium metal anode"  Fig 1 plurality of #14 in 10).
Zhamu does not explicitly teach a pre-loaded surface pressure of at least about 50 psi.
la O’ teaches surface pressure of at least about 50 psi. (Par 0050 “the sealed container may be configured to maintain an inside pressure of at least 75 psi”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhamu to include pressure is at least about 50 psi taught by la O’ for the purpose of functioning at a normal temperature. (Refer to Par 0050)
Zhamu does not explicitly teach wherein said housing has sufficient stiffness to maintain said surface pressure through plural charge and discharge cycles of said cell stack; and 
at least two compliant pads,  wherein each compliant pad is disposed between the cells, 
said compliant pads distributing the cell expansion pressure evenly during charging and pushing back to the cell during discharging, 

Wyatt teaches wherein said housing has sufficient stiffness to maintain said surface pressure through plural charge and discharge cycles of said cell stack (Par 0194 “The cell casings 358 may generally maintain their shape under pressure, which may buttress the structural integrity of the entire battery module 22 and/or facilitate distribution of pressure throughout the battery module 22 (including pressures associated with operation of the battery cells 116)”); and 
at least two compliant pads (Fig 7 #’s 115), 
wherein each compliant pad is disposed between the cells (Fig 7 #’s 115 between #116), 
said compliant pads distributing the cell expansion pressure evenly during charging and pushing back to the cell during discharging (Par 0161 “the thermal gap pads 108, 115, and 122 may be a foam-like material that ensures good contact between components by expanding and contracting to account for manufacturing variability and/or surface deformities of the components of the battery module 22 (e.g., a slightly thicker or thinner battery cell 116). For example, the thermal gap pads 115 and 122 may serve as spring elements that enable a uniform pressure to be provided to each battery cell 116 of the power assembly 84 of the battery module 22”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhamu to have compliant pad taught by Wyatt for the purpose of improving the performance of such batteries and to reduce the cost associated with the battery systems. (Refer to ¶ 0005)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859